Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13-16 and 29-41 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 13-16 and 29-41 not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, and 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1-12 and 17-28, the term “usefulness” in claims 1-2, 4-5, 7-8, 10-11, 17, 19, 20, 22, 23, 25, 26, and 28 is a relative term which renders the claim indefinite. The term “usefulness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It lacks a standard of comparison to know what is useful. 
For claims 17-28, the term “selecting/ranking” in claims 17-28 is a relative term which renders the claim indefinite. The term “selecting/ranking” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Some of the claims conclude with “useful” but that is not a ranking and useful does not say those are selected or ranked. 
All the claims require “different class” is some recitation. It is not clear if the classes are being changed or if different class is the fact that the peptide was recognized as self and thus not immunogenic but the selected ones are recognized. Also, for example, in claims 1 and 3, that in claim 1, it is not clear what the peptide is compared to versus in claim 3 where the peptide is compared to other peptides with the disease specific mutations but presented in the context of other MHC classes; however, it is not clear how it goes from one to the other. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 17-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a disease specific modification within a peptide that bind the same or different MHC class. 
This requires description of both disease and specific modification.
Applicant has described determining caner mutations and screening for neo-epitopes (example 1).
Applicant has not disclosed range of diseases that can be used that specific mutations.
Applicant has not disclosed how the specific mutations are determined for every disease.
In all conditions caused by infection of external agent such as HIV, there is no teaching on what constitutes a disease specific mutation. 
Additionally, in Example 1, HIV is excluded from the patient population, so treatment of viral diseases and certain cancers are excluded. 
The MHC class of the immunotherapeutic peptide is a function of the peptide screened and cannot be determined until after the peptide is made and determined to be immunotherapeutic. 
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention. 
The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id.
The Board in Ex Parte Kubin further stated on page 16 that 
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 
	The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  
Here, applicant has not taught how to find disease specific mutations in all possible diseases such that one could make peptides with disease specific mutations that can be used in the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 10, 17, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Vormehr et al. (Current Opinion in Immunology vol 39, pages 14-22, 2016).
Because of the 112 issues discussed above, the claims are interpreted based on the recited step(s). The step is screening peptides with disease specific mutations for binding MHC etc.
Vormehr et al. teach a method of selecting tumor specific mutations, in the context of peptides of different lengths and mutations position, screening for activity in vitro, and testing immunogenicity in vitro and in vivo (Figure 3).
Thus, Vormehr et al. anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, 7-9, 11, 12, and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Vormehr et al. as applied to claims 1, 3, 4, 6, 10, 17, and 20 above.
The claims require wherein the peptide binds to different MHC classes or restricted to CD4+ and CD8+ cells, are different clonotypes, or are restricted to different MHC classes.
In the paragraph spanning pages 15-16 and Figure 1, the screening of peptides with different anchor points can make the peptide to be bound to different MHC molecules and be recognized as foreign or by binding a different TCR (clonotype) the peptide can be recognized. 
Table 1 shows that many of the neo-epitopes found are restricted to CD4+, CD8+ or MHC classes. 
Thus, one of ordinary skill in the art would have the expectation of success of finding certain MHC classes in the peptides screened because the MHC recognition motifs and patterns and lengths are known in the art. 
Thus, it would be prima facie obvious at the effective time of filing to have peptides with altered binding and thus have different MHC class binding. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US11248264B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to use the claimed method of selecting a peptide that useful for immunotherapy to select a peptide and then use the selected peptide in immunotherapy as claimed. Both sets of claims are drawn to a peptide selected for containing a cancer specific mutation and determining that the neo-epitope specific peptide is immunogenic. One of ordinary skill in the art at the effective time of filing would have known that the immunogenic peptide could be administered as a peptide or as an RNA encoding the peptide. There is no restriction to bar the ODP rejection.
Thus, the claims are prima facie obvious over the patent.
Claims 1, 4, 10, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. US11156617B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to use the claimed method of selecting a peptide that useful for immunotherapy to select a peptide and then use the selected peptide in immunotherapy as claimed. Both sets of claims are drawn to a peptide selected for containing a cancer specific mutation and determining that the neo-epitope specific peptide is immunogenic. There is no restriction to bar the ODP rejection.
Thus, the claims are prima facie obvious over the patent.


Claims 1, 4, 10, 17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,24, 27, and 51 of copending Application No. 16301019 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a method of selecting a peptide that useful for immunotherapy or as a vaccine. Both sets of claims are drawn to a peptide selected for containing a cancer specific mutation and determining that the neo-epitope specific peptide is immunogenic. There is no restriction to bar the ODP rejection.
Thus, the claims are prima facie obvious over the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 10, 17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-37 of copending Application No. 17481243 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a method of selecting a peptide that useful for immunotherapy or predicting immunogenicty. Both sets of claims are drawn to a peptide selected for containing a cancer specific mutation and determining that the neo-epitope specific peptide is immunogenic. While the instant claims are more generalized, looking at example 1 shows identifying mutations, choosing peptides containing them that match HLA motifs, and then doing assays to determine the immunogenicity of the disease specific mutation. 
There is no restriction to bar the ODP rejection.

Thus, the claims are prima facie obvious over the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 10, 17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, and 4-8 of copending Application No. 17539157 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a method of selecting a peptide that useful for immunotherapy or predicting immunogenicty. Both sets of claims are drawn to a peptide selected for containing a cancer specific mutation and determining that the neo-epitope specific peptide is immunogenic. While the instant claims are more generalized, looking at example 1 shows identifying mutations, choosing peptides containing them that match HLA motifs, and then doing assays to determine the immunogenicity of the disease specific mutation. While the instant claims do not recite using a computer to identify the peptides, it would be obvious to one of ordinary skill in the art to use a computer to scan for matches to HLA types knowing that the motifs are known and be motivated because the computer can do the job faster.
There is no restriction to bar the ODP rejection.

Thus, the claims are prima facie obvious over the reference application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/             Examiner, Art Unit 1648        

                                                                                                                                                                                   /Shanon A. Foley/Primary Examiner, Art Unit 1648